I am wholly in accord with the doctrine quoted fromBrown-Forman Co. v. Kentucky, 217 U.S. 563, 30 S. Ct. 578, but personally, I can see no reasonable ground for a distinction between those in the professions who are employed on a salary basis and those who maintain offices and are remunerated by fees. Each alike receives the protection of the state, and the salaried man is as much *Page 81 
interested in the safeguarding and the success of the business which supports him as is the free lance in the general business conditions which enable him to earn a livelihood. However, it seems that this is a question upon which reasonable minds may differ, and I therefore yield my personal views in deference to the majority, and concur in the result which has been reached.